Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 3 dated October 5, 2007 to the February 1, 2007 Institutional Class Prospectus NEW REDEMPTION FEE Effective October 16, 2007, the TIAA-CREF Institutional Mutual Funds (the Funds) are implementing a new redemption fee applicable to certain redemptions or exchanges of Institutional Class shares of the International Equity, International Equity Index, High-Yield II, Small-Cap Equity, Small-Cap Growth Index, Small-Cap Value Index and Small-Cap Blend Index Funds. Accordingly, at that time, the table entitled Shareholder Fees on page 48 of the Prospectus should be deleted in its entirety and replaced with the following: SHAREHOLDER FEES (deducted directly from gross amount of transaction) Institutional Class Maximum Sales Charge Imposed on Purchases (percentage of offering price) 0 % Maximum Deferred Sales Charge 0 % Maximum Sales Charge Imposed on Reinvested Dividends and Other Distributions 0 % Redemption Fee 1 % Exchange Fee 2 0 % Maximum Account Fee 0 % 1 Effective October 16, 2007, this fee (the Redemption Fee) applies and is payable to the International Equity, International Equity Index, High-Yield II, Small-Cap Equity, Small-Cap Growth Index, Small-Cap Value Index and Small-Cap Blend Index Funds on shares of such Funds that are redeemed or exchanged within 60 calendar days of the initial purchase date. The Redemption Fee is based on the total aggregate dollar amount of the redemption or exchange.
